Citation Nr: 0600087	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 3, 1964 to 
December 1, 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Muskogee, Oklahoma that 
denied service connection for an acquired psychiatric 
disorder to include PTSD.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

The veteran contends that he was personally assaulted on 
multiple occasions during basic training.  He states that he 
was treated at the emergency room of the base hospital at 
Lackland Air Force Base (AFB), and also received an entire 
day of psychological testing at the mental hygiene clinic 
there.  Records of such treatment are not on file.  The RO 
should attempt to obtain such records and any other available 
service medical records.  38 U.S.C.A. § 5103A(c) (West 2002).

At his Board hearing, the veteran reported receiving ongoing 
treatment for PTSD at the Lawton VA outpatient clinic in 
Oklahoma City, and private treatment for PTSD by Dr. Bucher.  
Such records are not on file and must be obtained.  Id.; see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Moreover, the veteran has previously reported receiving 
treatment for paranoid schizophrenia by Dr. D. Farabee, 
affiliated with University Hospital in San Diego, California, 
from 1984 to 1986.  The veteran also reported treatment for a 
psychiatric disorder from 1969 to 1972 by the Department of 
Corrections in San Diego, California, the San Diego County 
Jail, and the Montezuma Honor Camp in San Diego, California.  
He has reported treatment by Dr. L. Marshall from 1984 to 
1986.  It does not appear that the RO has attempted to obtain 
these records, and such must be done prior to appellate 
review.  38 U.S.C.A. § 5103A(c) (West 2002).  Finally, the 
Board notes that that there are letters on file from V. 
Henning, MS, LPC, who has stated that she has treated the 
veteran for a psychiatric disorder since July 2003.  The RO 
should attempt to obtain clinical records of treatment from 
this medical provider.  Id.

The RO should schedule the veteran for a VA psychiatric 
examination to determine the nature and etiology of all 
current psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 
2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

(a)  In particular, the RO should attempt 
to obtain VA medical records from the 
Lawton VA outpatient clinic in Oklahoma 
City, dated from January 2004 to the 
present.  

(b)  The RO should also attempt to obtain 
pertinent medical records dated from 1969 
to 1972 from the Department of 
Corrections in San Diego, California, the 
San Diego County Jail, and the Montezuma 
Honor Camp in San Diego, California.  

(c)  In addition, the RO should attempt 
to obtain private medical records from 
Dr. Farabee dated from 1984 to 1986; from 
Dr. Marshall from 1984 to 1986; from V. 
Henning, MS, dated from July 2003 to the 
present; and recent private medical 
records from Dr. Bucher.

2.  The RO should contact all appropriate 
repositories of government records in an 
attempt to obtain any additional service 
medical records from the veteran's 
November 3, 1964 to December 1, 1964 
period of active service, including 
clinical records of treatment at the 
emergency room of the base hospital at 
Lackland AFB, and a report of 
psychological testing conducted at the 
mental hygiene clinic there.  

3.  After completion of the above to the 
extent possible, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder, to include whether any disorder 
existed prior to service and was 
permanently aggravated beyond the natural 
progression of the disorder.  The claims 
file must be reviewed by the examiner, 
and the examination report should reflect 
that this was done.

With regard to the claim for PTSD, if, 
and only if, the RO verifies in-service 
stressor(s), the examiner should be asked 
to opine as to whether the veteran 
currently has PTSD, and if so, whether it 
is related to the verified in-service 
stressor(s) identified by the RO.

4.  The RO should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD, 
with consideration of all additional 
evidence received since the July 2004 
statement of the case.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
be given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

